Fbankum, Judge.
1. The effect of a nonsuit is to abruptly terminate the whole case, putting the plaintiff out of court and leaving him at liberty to bring it again. There is no such thing as a partial nonsuit. Talbotton R. Co. v. Gibson, 106 Ga. 229, 237 (32 SE 151); Southern States Exploring &c. Syndicate v. McManus, 113 Ga. 982 (4) (39 SE 480); White v. Boyd, 58 Ga. App. 219, 227 (198 SE 81); Jones v. Britt, 75 Ga. App. 142, 146 (42 SE2d 648). Accordingly, the judgment purporting to grant a nonsuit as to certain paragraphs of the plaintiff’s one-count petition will be treated as having granted a nonsuit as to the entire case, since the paragraphs referred to in the order related to virtually all of the substance of the plaintiff’s complaint. The subsequent announcement of the plaintiff to the effect that he would take a non-suit as to the rest of his case was therefore without legal significance.
2. A nonsuit having been granted, the judge did not abuse his discretion in thereafter granting the timely motion of the plaintiff to reinstate the case, which motion was accompanied by a brief of the evidence. This motion was made within the term at which the judgment of nonsuit was entered and was a remedy available to the plaintiff. Glenn v. Glenn, 152 Ga. 793 (1) (111 SE 378); Shore v. Brown, 19 Ga. App. 476 (6) (91 SE 909).

Judgment affirmed.


Felton, C. J., and Pannell, J., concur.